83260: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-29045: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83260


Short Caption:EDGEWORTH FAMILY TR. VS. SIMON C/W 83258Court:Supreme Court


Consolidated:83258*, 83260Related Case(s):79821, 83258, 84159


Lower Court Case(s):Clark Co. - Eighth Judicial District - A767242Classification:Civil Appeal - General - Other


Disqualifications:PickeringCase Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:08/11/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantAmerican Grating, LLCSteve L. Morris
							(Morris Law Group)
						Rosa Solis-Rainey
							(Morris Law Group)
						


AppellantEdgeworth Family TrustSteve L. Morris
							(Morris Law Group)
						Rosa Solis-Rainey
							(Morris Law Group)
						


RespondentDaniel S. SimonJames R. ChristensenPeter S. Christiansen
							(Christiansen Trial Lawyers)
						Kendelee L. Works
							(Christiansen Trial Lawyers)
						


RespondentThe Law Office of Daniel S. SimonJames R. ChristensenPeter S. Christiansen
							(Christiansen Trial Lawyers)
						Kendelee L. Works
							(Christiansen Trial Lawyers)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/23/2021OverdueOpening Brief & AppendixAppellant





Docket Entries


DateTypeDescriptionPending?Document


07/23/2021Filing FeeFiling Fee due for Appeal. (SC)


07/23/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-21330




07/23/2021OtherJustice Kristina Pickering disqualified from participation in this matter. Disqualification Reason: Law Firms. (SC)


07/23/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-21332




07/23/2021Filing FeeE-Payment $250.00 from Steve L. Morris. (SC)


07/23/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)21-21379




07/26/2021Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellants: 14 days transcript request form; 120 days opening brief. (SC)21-21489




08/03/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 5/27/21. To Court Reporter: Unknown. (REJECTED PER NOTICE ISSUED ON 8/3/21)(SC)


08/03/2021Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)21-22581




08/04/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 5/27/21. To Court Reporter: Victoria Boyd. (SC)21-22695




08/13/2021Docketing StatementFiled Appellants' Civil Docketing Statement. (SC)21-23697




08/18/2021MotionFiled Appellants' Motion to Consolidate (Nos. 83260 and 83258). (SC)21-24106




11/19/2021MotionFiled Motion to Extend Deadline to File Opening Brief. (SC)21-33470




12/13/2021Order/ProceduralFiled Order Consolidating and Partially Dismissing Appeals. Appellants have filed motions to consolidate these appeals. We grant the motions to consolidate.  In addition, the parties have responded to this court's order to show cause in Docket No. 83258 as to why that appeal should not be partially dismissed for lack of jurisdiction. We conclude that this court lacks jurisdiction, and partially  dismiss the appeals in these cases as they relate to that order. The briefing schedule in Docket No. 83258 is reinstated. Appellant's opening brief and appendix due: 45 days. The motion for extension of time filed on November 19, 2021, in Docket No. 83260 is denied as moot.   Nos 83258/83260  (SC)21-35431




01/27/2022AppendixFiled Appellants' Appendix to Opening Brief. Vols. 1-5. Nos, 83258/83260 (SC)22-02820




01/27/2022BriefFiled Appellants' Opening Brief. Nos. 83258/83260 (SC)22-02821




02/23/2022MotionFiled Respondent's Motion to Extend Time to File Answering Brief. Nos. 83258/83260 (SC)22-05877




02/23/2022Notice/OutgoingIssued Notice Motion/Stipulation Approved for Answering Brief. Due date March 30, 2022. Nos. 83258/83260 (SC)22-05956




03/29/2022AppendixFiled Respondents' Appendix to Answering Brief. Vol.1. Nos. 83258/83260 (SC)22-09713




03/29/2022AppendixFiled Respondents' Appendix to Answering Brief. Vol.2. Nos. 83258/83260 (SC)22-09714




03/29/2022AppendixFiled Respondents' Appendix to Answering Brief. Vol.3. Nos. 83258/83260 (SC)22-09715




03/29/2022AppendixFiled Respondents' Appendix to Answering Brief. Vol.4. Nos. 83258/83260 (SC)22-09716




03/29/2022AppendixFiled Respondents' Appendix to Answering Brief. Vol.5. Nos. 83258/83260 (SC)22-09718




03/29/2022AppendixFiled Respondents' Appendix to Answering Brief. Vol.6. Nos. 83258/83260 (SC)22-09719




03/29/2022AppendixFiled Respondents' Appendix to Answering Brief. Vol.7. Nos. 83258/83260 (SC)22-09721




03/29/2022AppendixFiled Respondents' Appendix to Answering Brief. Vol.8. Nos. 83258/83260 (SC)22-09722




03/29/2022AppendixFiled Respondents' Appendix to Answering Brief. Vol.9. Nos. 83258/83260 (SC)22-09726




03/29/2022AppendixFiled Respondents' Appendix to Answering Brief. Vol.10. Nos. 83258/83260 (SC)22-09728




03/29/2022AppendixFiled Respondents' Appendix to Answering Brief. Vol.11 Nos. 83258/83260 (SC)22-09729




03/29/2022AppendixFiled Respondents' Appendix to Answering Brief. Vol.12. Nos. 83258/83260 (SC)22-09730




03/29/2022BriefFiled Respondents' Answering Brief. Nos. 83258/83260. (SC)22-09746




04/25/2022Order/Clerk'sFiled Order Granting Telephonic Extension. Appellants' Reply Brief due:  May 12, 2022.  Nos. 83258/83260. (SC)22-13024




05/12/2022BriefFiled Appellants' Reply Brief. Nos 83258/83260 (REJECTED PER NOTICE FILED ON 5/13/22) (SC)


05/13/2022Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. Nos 83258/83260 (SC)22-15215




05/16/2022BriefFiled Appellants' Reply Brief. Nos. 83258/83260 (SC)22-15451




05/16/2022AppendixFiled Appellants' Supplemental Appendix to Reply Brief. Vol. 6. Nos. 83258/83260 (SC)22-15452




05/16/2022Case Status UpdateBriefing Completed/To Screening. Nos. 83258/83260. (SC)


08/11/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  Nos. 83258/83260.  (SC)22-25222




09/16/2022Order/DispositionalFiled Order Vacating Judgment and Remanding.  "ORDER the judgment of the district court VACATED AND REMAND this matter to the district court for proceedings consistent with this order."  SNP22-JH/LS/DH  Nos. 83258/83260.  (SC)22-29045





Combined Case View